Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 1 of 12 PageID #:
                                   1987




              Implicit, LLC v. Juniper Networks, Inc.
                             Civ. No. 2:19-cv-00037




         Juniper Networks, Inc.’s
         Motion to Transfer Venue
                             (Docket No. 18)

                         September 12, 2019
       Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 2 of 12 PageID #:
                                          1988



                                   Overview

                          28 U.S.C. § 1404(a)
   “For the convenience of parties and
   witnesses, in the interest of justice, a
   district court may transfer any civil
   action to any other district or division
   where it might have been brought ….”

• Parties agree this case could have been brought in N.D. Cal.
• Transfer warranted based on public and private factors
   •   See, e.g., Chrimar v. Juniper, 2016 WL 126936, at *6 (E.D. Tex. Jan. 11, 2016)


                                                                                         2
        Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 3 of 12 PageID #:
                                           1989



Location of Sources of Proof Favors Transfer

• “[R]elevant design, research, engineering, marketing, and
  financial documents for the [accused] SRX products are …
  located in Juniper’s Sunnyvale office.” (Marcellin Decl. ¶¶ 6‐7)
    •   In re Nintendo Co., 589 F.3d 1194, 1999 (Fed. Cir. 2009) (“bulk of the relevant
        evidence usually comes from the accused infringer”)

• Millions of pages of SRX documents actually produced from
  N.D. Cal. in this case (as in prior case). (McPhie Decl. ¶ 4)
• Both parties have now made their confidential source code
  available for review in N.D. Cal.
• Implicit has fewer, less relevant documents, and no
  concrete evidence of E.D. Tex. origin. (cf. Balassanian Decl. ¶ 7)
    •   See, e.g., NPS v. Juniper, 2012 WL 194382, at *4 (E.D. Tex. Jan 23, 2012) (transfer
        granted where more relevant sources of proof located in or near N.D. Cal.)

Factor strongly favors Northern District of California.
                                                                                              3
         Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 4 of 12 PageID #:
                                            1990



        Compulsory Process Favors Transfer

• At least three witnesses are subject to the absolute
  subpoena power of N.D. Cal. (McPhie Decl. ¶¶ 12, 13; Dkt. 29 at 12)
    •    Implicit prosecuting attorney (Randall Gard)
    •    Implicit licensee (Intel)
    •    Key prior art author (Dan Decasper)

• Implicit failed to identify any witness subject to the
  absolute subpoena power of E.D. Tex.
    •    See, e.g., In re Volkswagen of Am., Inc., 545 F.3d 1315, 1316 (5th Cir. 2008); In re
         Hoffmann, 587 F.3d 1333, 1338 (Fed. Cir. 2009); NPS v. Juniper, 2012 WL 194382, at
         *5 (granting transfer where plaintiff identified no relevant third‐party witnesses
         within absolute subpoena power of E.D. Tex.).

Factor favors Northern District of California.


                                                                                                4
        Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 5 of 12 PageID #:
                                           1991



Costs for Willing Witnesses Favors Transfer

• Juniper employees with knowledge regarding “design,
  development, testing, marketing, and sales of the accused
  SRX product” are located in N.D. Cal. (Marcellin Decl. ¶¶ 8‐9)
• Juniper employees with information regarding “marketing
  and financial information for the accused SRX product” are
  also located in N.D. Cal. (Marcellin Decl. ¶ 10)
• All inventor and party fact depositions from prior case
  (including Juniper employees and Rule 30(b)(6) witnesses)
  conducted in N.D. Cal., and all experts depositions in CA
  (McPhie Decl. ¶¶ 8‐10, 18)

• Implicit has identified no willing witnesses in E.D. Tex.
   •   See NPS v. Juniper, 2012 WL 194382, at *6 (granting transfer where
       number of Texas witnesses “pales in comparison” to N.D. Cal. witnesses)

Factor strongly favors Northern District of California.
                                                                                          5
                     Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 6 of 12 PageID #:
                                                        1992



       Interest of Justice and Efficiency Favor Transfer

   final judgment
   on the merits:
     anticipation
     obviousness
  non‐infringement                  163 – D                                  790 – D
                                    857 – D             683 – D              104 – D
                                    075 – S             685 – S              740 – S
          NDCA                                                                                         EDTX
                                    248 – S                                  779 – S


                                                                                           dropped by Implicit
    780 – D
    839 – D                  not previously asserted

    378 – D
See McPhie Decl. Exs. 3‐22, 51‐54                                                                                6
        Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 7 of 12 PageID #:
                                           1993



Interest of Justice and Efficiency Favor Transfer

• Judge Illston of N.D. Cal. has deep familiarity with the patents
  and relevant issues, having rendered a final judgment on the
  merits in a detailed summary judgment order.
• Judge Illston specifically gained familiarity with Juniper, the
  accused SRX products, and the prior art through detailed
  review of expert opinions, technical and code analysis, etc.
   •   Acco Brands, Inc. v. PC Guardian Prods., Inc., No. 2:03‐cv‐00425‐TJW (July 23, 2004)
       (Ex. 55); U.S. Ethernet, 2010 WL 2771842, at *7; see also Dkt. 18 at 3‐4 (citing Ex. 19)

• The interest of justice is best served by transferring this
  sequel action involving the same parties, the same patent
  families, and the same accused products and theories to the
  judge in N.D. Cal. who disposed of the original case.
   •   Wireless Consums. v. T‐Mobile, 2003 WL 22387598, at *4 (N.D. Cal. Oct. 14, 2003);
       Alexander v. Franklin Res., 2007 WL 518859, at *4 (N.D. Cal. Feb. 14, 2007) (Illston, J.)

Factor strongly favors Northern District of California.
                                                                                                   7
        Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 8 of 12 PageID #:
                                           1994



Court Congestion Does Not Preclude Transfer

 • Any difference between time to trial in Eastern District of
   Texas and Northern District of California is insignificant for
   purposes of transfer analysis. (see Dkt. 26 at 15)
 • Judge Illston’s familiarity with the parties, their litigation
   history, the accused products, the patent families, and the
   relevant technologies will “counterbalance” any difference
   in docket speed.
    •   Zoltar Satellite Systems, Inc. v. LG Electronics Mobile Comm. Co., 402 F. Supp. 731,
        737 (E.D. Tex. 2005)

 • Court congestion factor is “most speculative” and cannot
   outweigh other factors.
    •   See, e.g., NPS v. Juniper, 2012 WL 194382, at *6.

 Factor is neutral with respect to transfer.

                                                                                               8
        Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 9 of 12 PageID #:
                                           1995



            Local Interests Favor Transfer

• N.D. Cal. has strong local interest as the location where
  Juniper designed and developed the accused SRX product.
  (Marcellen Decl. ¶ 5)

• Juniper also employs thousands of individuals within N.D.
  Cal. (Marcellen Decl. ¶ 3)
• Local interest is “strong” where the cause of action “calls
  into question the work and reputation” of employees who
  conduct business and reside in or near the venue.
   •   In re Hoffmann‐La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009)

• This factor disregards “interests” that “could apply virtually
  to any judicial district or division in the United States,” such
  as the “nationwide sale of infringing products.”
   •   See, e.g., NPS v. Juniper, 2012 WL 194382, at *7

Factor strongly favors Northern District of California.
                                                                                          9
       Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 10 of 12 PageID #:
                                           1996



       Other Public Factors Favor Transfer

• Familiarity with governing law weighs in favor of transfer
  where transferee court has already “heavily litigated” an
  issue and therefore is “considerably more familiar with the
  law that governs this case.”
• Moreover, avoidance of conflicts of law weighs in favor of
  transfer to venue that “presided over [the] matter for a
  lengthy period of time” and thus avoids risks of “conflicting
  rulings.”
   •   Young v. Waldron, 2015 WL 13694664, at *3 (E.D. Tex. May 22, 2015)

Factors favor Northern District of California.




                                                                                          10
     Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 11 of 12 PageID #:
                                         1997



Combined Factors Strongly Favor Transfer

Taken together, factors overwhelming support
transfer to N.D. Cal. in interest of justice:
• Access to relevant sources of proof: transfer
• Availability of compulsory process: transfer
• Cost of attendance for willing witnesses: transfer
• Interests of justice and efficiency: transfer
• Court congestion: neutral
• Local interest: transfer
• Other public factors: transfer
                                                                                        11
Case 2:19-cv-00040-JRG-RSP Document 133-1 Filed 09/13/19 Page 12 of 12 PageID #:
                                    1998




               Implicit, LLC v. Juniper Networks, Inc.
                             Civ. No. 2:19-cv-00037




         Juniper Networks, Inc.’s
         Motion to Transfer Venue
                              (Docket No. 18)

                          September 12, 2019




                                                                                   12
